 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance With D.N.J. LBR 9004-
1(b)

 

SIMON GREENSTONE PANATIER, PC
Leach C. Kagan, Esq.

1201 Elm Street, Suite 3400

Dallas, TX 75270

Emails: LKagan@sgpblaW.com

(214) 276-7680

(214) 276-7699

Attorneys for Plaintiffs

SZAFERMAN, LAKIND,
BLUMSTEIN & BLADER, P.C.

Robert E. Lytle, Esq.

101 Grovers l\/Iill Road, Suite 200

Lawrenceville, N.J. 08648

Email: RLytle@szaferrnan.com

Telephone: (609) 275-0400

Fax: (609) 275-4511

 

In Re:
Imerys Talc America, Inc.

 

 

DAVID CHARLES ETHERIDGE and
DARLENE PASTORE ETHERIDGE

Plaintiffs,
V.

BRENNTAG NORTH AMERICA, INC., (sued
individually and as successor-in-interest to
MINERAL PIGMENT SOLUTIONS, INC. and as
successor-in interest to WHITTAKER, CLARK &
DANIELS, INC.);

BRENNTAG SPECIALTIES, INC., f/k/a
MINERAL PIGMENT SOLUTIONS, INC. (sued
individually and as successor-in-interest to
WHITTAKER CLARK & DANIELS, INC.);
JOHNSON & JOHNSON;

JOHN DOE CORPORATIONS 1-50 (fictitious);

Defendants.

 

 

2961236.1

Case No. 19-01189-FKC

Lead Case No: 19-10289-LSS
Chapter 11

Hearing Date:

Judge: Hon. Kathryn C. Ferguson,
Chief Judge

NOTICE OF APPEARANCE

Please take notice that in accordance With Fed. R. Bankr. P. 9010(b) the undersigned
enters an appearance in this case on behalf of Robert E. Lytle, Esq. Request is made that the

documents filed in this case and identified below be served on the undersigned at this address:

ADDRESS: SZAFERMAN, LAKIND, BLUMSTEIN & BLADER, P.C.
101 Grovers Mill Road, Suite 200
Lawrenceville, NJ 08648
RLytle@szaferman.com

DOCUMENTS:
d All notices entered pursuant to Fed. R. Bankr. P. 2002.

}Z( All documents and pleadings of any nature.

Date: April 26, 2019 s/ Robert E. Lvtle
Signature

2961236.1

